Case 3:20-cv-00926-HEH Document 1-2 Filed 12/04/20 Page 1 of 5 PagelD# 5

oo

VIRGINIA

IN THE CIRCUIT COURT FOR THE CITY OF RICHMOND

REBECCA SHAFFER )
)
Plaintiff, )
)
v. ) Case No.
)
KROGER LIMITED PARTNERSHIP I )
Serve: Corporation Service Company _)
100 Shockoe Slip, 2" Floor )
Richmond, VA 23219 )
)
Defendant. )
COMPLAINT

Plaintiff Rebecca Shaffer, by counsel, seeks judgment against Defendant Kroger Limited
Partnership I on the grounds and in the amount set forth herein for injuries she sustained in an
incident in the parking lot of the Mechanicsville Kroger located at 6335 Mechanicsville
Turnpike, Mechanicsville, Virginia 23111 on or about June 28, 2019.

PARTIES

L. Plaintiff Rebecca Shaffer (‘““Ms. Shaffer”) is a resident and domiciliary of the
Commonwealth of Virginia.

2. Defendant Kroger Limited Partnership I (“Kroger”) is a foreign corporation with
its principle office located in Ohio.

VENUE
3, Venue is proper under Virginia Code § 8.01-262(2) because Kroger’s registered

agent is located in Richmond, Virginia.

EXHIBIT

8

tabbies*
Case 3:20-cv-00926-HEH Document 1-2 Filed 12/04/20 Page 2 of 5 PagelD# 6

« ?

FACTUAL ALLEGATIONS

4. On or about June 28, 2019, Ms. Shaffer was lawfully on the premises of the
Kroger grocery store located at 6335 Mechanicsville Turnpike, Mechanicsville, Virginia 23111
(the “Premises”’), as an invitee.

5. At that same time and place, as Ms. Shaffer was walking through the parking lot
toward the entrance to the store, also owned and maintained by Kroger and considered part of the
Premises.

6. It is common knowledge among those familiar with parking lot maintenance that
cracks, gaps, buckling, and other disrepair to asphalt pavement in parking lots presents a tripping
hazard and creates a dangerous condition for shoppers.

7. There were present, at all times relevant to this action, cracks, gaps, buckling, and
other areas of disrepair of the asphalt pavement in the parking lot owned and maintained by
Kroger.

8. As Ms. Shaffer walked across the parking lot, the heel of her left shoe became
lodged in a large crack/gap in the asphalt pavement.

9. As a result of her heel becoming lodged, Ms. Shaffer tripped, lost her balance, and
fell onto her left arm and wrist.

10. As a result of this fall, Ms. Shaffer suffered a severe injury to the triangular
fibrocartilage complex of her left wrist and severe impingement of the ulnar nerve in her left
elbow.

COUNT I —- NEGLIGENCE

11. Ms. Shaffer repeats and realleges all of the forgoing paragraphs as if fully pleaded

herein.
Case 3:20-cv-00926-HEH Document 1-2 Filed 12/04/20 Page 3 of 5 PagelD# 7

1
4

12. | Kroger owned and operated the Premises where Ms. Shaffer fell and sustained
injuries on June 28, 2019.

13. The Premises were open to the public for shopping. Ms. Shaffer, as a member of
the public, was there for that reason. As such, Ms. Shaffer was an invitee of Kroger.

14. Ms. Shaffer, as an invitee had the right to assume that the Premises were safe for
her visit.

15. Kroger had a duty of reasonable care in maintaining the Premises in a safe
condition for invitees. This duty included inspecting the Premises— to include the parking lot—
for defects which may cause unsafe conditions for invitees; making repairs to ameliorate unsafe
conditions; and taking reasonable care to maintain the Premises in a safe condition for invitees.

16. Kroger breached its duty of reasonable care by allowing a number of defects, such
as the one Ms. Shaffer was injured by, to accumulate on the Premises.

17. Kroger’s employees/agents knew or should have known that the negligently
maintained asphalt pavement in the parking lot presented a tripping hazard to shoppers.

18. | The cracks, gaps, buckling, and other areas of disrepair of the asphalt paving
created an unsafe condition.

19. The unsafe condition was actively created by the acts and/or omissions of Kroger
or its agents.

20. Kroger owed Ms. Shaffer a duty to use ordinary care in maintaining the Premises
in a reasonably safe condition for her use.

21. | Kroger breached this duty when it failed to use ordinary care in ensuring that all

cracks, gaps, buckling, and other areas of disrepair was properly maintained, repaired, and/or
Case 3:20-cv-00926-HEH Document 1-2 Filed 12/04/20 Page 4 of 5 PagelD# 8

1 4

clearly marked so as to not present a tripping hazard and create a dangerous condition for
invitees, and was otherwise negligent.

22. Kroger’s negligence was a direct and proximate cause of Ms. Shaffer’s fall and
her resulting injuries and damages.

23.  <Asaresult of Kroger’s negligence, Ms. Shaffer was severly injured and suffered
the following damages: physical pain and mental anguish, past, present, and that which she may
be reasonably expected to suffer in the future; mental disfigurement, deformity, and associated
humiliation and embarrassment; inconvenience, past, present, and that which she may reasonably
be expected to suffer in the future; medical expenses, past, present, and that which she may be
reasonably be expected to incur in the future, lost earnings and loss of earning capacity, past,
present, and that which she may reasonably be expected to suffer in the future; and has otherwise
been damaged.

WHEREFORE, Ms. Shaffer respectfully prays for judgment against Defendant in the
sum of ONE MILLION DOLLARS ($1,000,000.00) and interest from the date of this incident,
pursuant to Virginia Code § 8.01-383, plus his costs expended herein.

A JURY TRIAL IS REQUESTED.
Case 3:20-cv-00926-HEH Document1-2 Filed 12/04/20 Page 5 of 5 PagelD# 9

Respectfully submitted,

>
ar

( ——

\

Ne

By:

Counsel

Jonathan E. Halperin (VSB No. 32698)
Andrew Lucchetti (VSB No. 86631)
Halperin Law Center, LLC

5225 Hickory Park Drive, Suite B
Glen Allen, VA 23059

Phone: (804) 527-0100

Facsimile: (804) 597-0209
jonathan@hlc.law

andrew@hic.law
